Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2018

The Court of Appeals hereby passes the following order:

A19A0640. BRYAN SHILOH v. R. RUCKER SMITH.

      Bryan Shiloh filed an original mandamus petition in this Court. Shiloh seeks
mandamus relief against the judge in his domestic relations case, and alleges several
due process violations.
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). This is not one of the extremely
rare instances in which this Court will exercise original mandamus jurisdiction. See
Gay v. Owens, 292 Ga. 480, 483 (2) (738 SE2d 614) (2013). Until such time as
Shiloh has pursued relief in superior court and obtained a ruling thereon, there is no
basis for this Court to exercise jurisdiction. See Brown, 251 Ga. at 436. Accordingly,
Shiloh’s petition for writ of mandamus is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/28/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.